DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 21-28 are objected to because of the following informalities:   
In claim 21, “a second part” should be changed to --the part-- in line 7.
In claim 23, “a third part” should be changed to --the part-- in line 7; and --of a part-- should be added before “of the third” in line 8.
Claim 24 should be dependent on claim 23.
Claims 22 and 25-28 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102014119593 to Umkehrer et al [hereinafter Umkehrer] (see the attached translation).
Referring to claim 15, Umkehrer discloses a device (figure 1) for determining or monitoring the temperature of a medium, comprising: 
a temperature sensor (10) having a temperature-sensitive sensor element (ME) that is electrically contacted via at least a first connection line (1) and a second connection line (2);
wherein the first connection line (1) is divided into a first section (T2) and a second section (T1); the first section (T2), which faces the sensor element (ME), consists of a first material; the second section (T1), which faces away from the sensor element (ME), consists of a second material that differs from the first material (paragraph 46); the second connection line (2) consists of the second material (paragraph 15); and the first section (T2) of the first connection line (1) and at least a part (at b) of the second connection line (2) form a first difference temperature sensor in the form of a thermocouple (paragraphs 46, 52).

Referring to claim 16, Umkehrer discloses that the temperature-sensitive sensor element (ME) of the temperature sensor is a resistance element (paragraph 27).

Allowable Subject Matter
Claims 17-20 are allowed.

Claims 21-28 would be allowable if amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A device for monitoring the temperature of a medium, wherein the second connection line is divided into a first section facing the sensor element and a second section facing away from the sensor element (claim 17).

Response to Arguments
Applicant's arguments filed 7/27/22 with respect to claims 15 and 16 have been fully considered, but they are not persuasive. 
Applicant’s arguments (pages 6-7 of the response) that Umkehrer does not disclose a differential temperature sensor that is formed from the first section of the first connecting line and at least a portion of the second connecting line are not persuasive because Umkehrer discloses (see  paragraph 46 of the translation) that the first section (T2) of the first connecting line (1) and at least a portion (at b) of the second connecting line (2) have a temperature difference resulting in a thermoelectric effect (thermocouple). 
Furthermore, Applicant’s arguments (page 7 of the response) regarding Umkehrer does not disclose detecting temperature gradients directly at the location of the temperature sensor are not persuasive because the location of the thermocouples of Umkehrer are considered to be directly at the location of the temperature sensor (figure 1), and because these features upon which the Applicant relies on are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/9/22